Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 5/6/21 have been entered. Claims 1, 11, 19, and 25 have been amended. Claims 9-10, 18, and 21-22 have been cancelled. Claims 1-8, 11-17, 19-20, and 23-25 are currently active and pending.
The rejection below has been updated to reflect Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 8, 11-12, 14-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Percec (US 5,084,352) in view of Saimos et al. “Compatibilization of poly(ethylene-co-vinyl alcohol) (EVOH) and EVOH/HDPE blends with ionomers. Structure and Properties”, in view of Dow “Enhancing the Value of Barrier Film Recycle Streams with Dow’s Compatibilizer Technology” (previously attached), in view of Hofmeister et al. (US 2007/0026250), and in further view of Turner (US 4,752,597) as evidenced by Hussain et al. “Effect of selected residual Ziegler—Natta and metallocene catalysts on the UV-induced degradation of unstabilized ethylene homopolymer films” (attached).
Regarding claims 1, 4, 5, 11, 14, 15, Percec teaches a two layer barrier structure for packaging (Percec column 3, lines 28-30) with a first polyolefin layer (Percec column 3, lines 61-63; column 5, lines 53-61) and a second layer which is a blend of ethylene vinyl alcohol (EVOH) barrier and a polyolefin that can be the same as or different from the first polyolefin layer (Percec column 3, lines 54-66; column 5, lines 53-61; column 6, lines 48-57), which satisfies the ‘consisting of’ language. The polyolefins useful for both the EVOH blend layer and the polyolefin layer include low density polyethylene (LDPE), linear low density polyethylene (LLDPE), medium density polyethylene (MDPE), high density polyethylene (HDPE), and variations thereof (Percec column 5, lines 55-61). Thus, Percec teaches a first polymeric layer of a HDPE and a second layer of HDPE coextruded with EVOH (Percec column 5, lines 55-61, abstract). Alternatively, Percec teaches a first polymeric layer of an LLDPE and a second layer of LLDPE coextruded with EVOH (Percec column 5, lines 55-61, abstract). Additionally, Percec teaches that the HDPE and EVOH in the blend layer may each be from 1-99 wt% (Percec column 7, lines 48-51). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the wt% of the blend taught by Percec overlaps with the instantly claimed wt% and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Finally, Percec teaches that one of ordinary skill in the art would be able to select the thicknesses of layers based on the barrier requirements of the packaging film (Percec column 9, lines 3-8).
Percec is silent with respect to the presence of an additional ‘compatibilizer’ component in the second polymeric layer present in a 1:1 ratio relative to the EVOH, the thickness of the first and second layers, that the relative thickness of the second layer being at least 60% the total thickness of the laminate, and to the presence of 0.2-40 percent by weight of a catalyst in the second layer, and thus a catalyst used to form the second layer.
Percec and Samios are related in the field of polyethylene films utilizing an EVOH barrier layer. Samios teaches blending a hydrophobic polyolefin with an EVOH/ionomer compatibilizer and EVOH to offset EVOH’s moisture absorption which can cause deterioration of the oxygen barrier behavior of the EVOH (Samios Introduction, paras 1, 4). Samios further teaches that the EVOH/ionomer compatibilizer is present in the film blend in an amount of 10-20 wt% (Samios Table 3)
Percec and Dow are related in the field of polyethylene and EVOH blend films. Dow teaches that the utilization of a compatibilizer in an amount of 1:1 relative to the amount of barrier (EVOH) utilized (Dow page 2) yields better adhesion between the polyethylene and the EVOH as well as allows for in-line recycling without sacrificing barrier, optical, or physical properties of the film (Dow page 1). Additionally, Dow teaches that the amount of compatibilizer is generally 2-15% (Dow, page 2). Further, as Percec in view of Dow is the same materials in the same relative amounts as claimed, it would be expected to be fully capable of being recycled to the same extent as a #2 HDPE film or a #4 LLDPE film. It would therefore be obvious to one of ordinary skill in the art to modify the second layer of HDPE or LLDPE and EVOH to include an amount of a compatibilizer in a 1:1 EVOH:Compatibilizer so as to obtain a film which has high adhesion between the EVOH and the PE while maintaining barrier, physical, and optical properties.
Percec in view of Samios and Dow remains silent with respect to the thicknesses of the first and second polymer layers being about 0.4-2.5 mils and about 1.25-6.0 mils, respectively, that the relative thickness of the second layer is at least 60% the total thickness of the laminate, and to the presence and amount of catalyst in the second layer.
Percec in view of Samios and Dow and Hofmeister are related in the field of packaging films utilizing EVOH barrier films. Hofmeister teaches that a skin layer for a packaging laminate may have a thickness from about 0.5-2 mils (Hofmeister para 24), the barrier layer thickness may be about 1-6 mils, and finally that the barrier layer may be at least about 50% the total thickness of the film to obtain the desired oxygen barrier properties (Hofmeister para 36, 40). It would have been obvious to one of ordinary skill in the art to modify the thickness of the outer/skin layer of Percec in view of Samios and Dow to be about 0.5-2 mils and the thickness of 
One of ordinary skill in the art would have considered the invention to have been obvious because the thickness of the polymer layers taught by Percec in view of Samios and Dow in further view of Hofmeister overlaps with the instantly claimed thicknesses and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Percec in view of Samios, Dow, and Hofmeister is silent with respect to the presence and amount of a catalyst in the second polymeric layer.
Percec in view of Samios, Dow, and Hofmeister and Turner are related in the field of polyethylene. Turner teaches the polymerization of low, medium, and high density polyethylenes (Turner column 2, lines 30-38) utilizing homogenous metallocene catalysts because metallocene provides for a polymer that has terminal unsaturation (Turner column 2, lines 4-8), and a narrow molecular weight distribution (Turner column 8, lines 9-15). It would be obvious to one of ordinary skill in the art to form the polyethylene of Percec in view of Samios, Dow, and Hofmeister with the metallocene catalytic polymerization of Turner because it would yield a polyethylene with a narrow molecular weight distribution and provide terminal unsaturations.
Hussain teaches that polyethylenes formed by catalytic means, such as Ziegler—Natta and metallocene, will have some amount of residual catalyst present as an integral part of the polymer, and that the amount and type of residual catalyst can affect processing as well as applications and properties of the polymer (Hussain, pg 2289). Hussain provides a sample of Hussain, pg 2291, Table 1). It therefore follows that the metallocene catalyized polyethylene of Percec in view of Samios, Dow, Hofmeister and Turner would also have residual catalyst present in the final polymer. Further, it would be expected to have an amount of residual catalyst overlapping with the claimed amount. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the amount of residual catalyst present taught by Percec in view of Samios, Dow, Hofmeister, and Turner, and as evidenced by Hussain overlaps with the instantly claimed amount of catalyst present in the polymer layer and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 2 and 12, Percec in view of Samios, Dow and Hofmeister teaches a two layer barrier film as above for claims 1 and 11. Additionally, in Table 1, Percec teaches that the HDPE or LLDPE outer layer(s) are substantially only HDPE or LLDPE (Percec Table 1), and thus is within the claimed range. 
Regarding claims 7, 8, and 17, Percec in view of Samios, Dow and Hofmeister teaches a two layer barrier film as above for claims 1 and 11. Percec further teaches that the barrier film may be oriented with the EVOH layer facing ‘in’ or ‘out’ as appropriate for the desired barrier behavior of the film (Percec column 8, lines 5-41).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Percec in view of Samios, Dow and Hofmeister as applied to claim 1 above, and further in view of Kvamme et al. (US 2010/0047599).
Regarding claim 3, Percec in view of Samios, Dow and Hofmeister teaches a multilayer polyethylene barrier film for packaging, as above for claim 1.
Percec in view of Samios, Dow and Hofmeister is silent with respect to the first polymeric layer further comprising a low density polyethylene (LDPE).
Percec in view of Samios, Dow and Hofmeister and Kvamme are related in the field of polyethylene films for packaging. Kvamme teaches blending LDPE into HDPE (such as the first polymeric layer of Percec in view of Samios) as the blend results in films with excellent mechanical properties, particularly increased stiffness (Kvamme para [0017]). It would be obvious to one of ordinary skill in the art to modify the first HDPE layer of Percec in view of Samios, Dow and Hofmeister by including at least some LDPE blended with the HDPE as taught by Kvamme because this will yield a film with improved stiffness.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Percec in view of Samios, Dow, Hofmeister, and Turner as applied to claims 1 and 11 above, and further in view of Poloso et al. (US 5,084,352).
Regarding claims 6 and 16, Percec in view of Samios, Dow, Hofmeister, and Turner teaches a multilayer polyethylene barrier film for packaging, as above for claims 1 and 11.
Percec in view of Samios, Dow, Hofmeister, and Turner is silent with respect to the presence and amount of a plastomer in the second polymeric layer. 
Percec in view of Samios, Dow, Hofmeister, and Turner and Poloso are related in the field of polyethylene films with a barrier layer. Poloso teaches the inclusion of a plastomer such as metallocene catalyzed LLDP (mLLDP) or metallocene very low density polyethylene (mVLDP) (Poloso column 3, lines 6-12) can be added in an amount of 3-20 wt% (Poloso column 5, lines 25-34) to a polyethylene/EVOH mixture (Poloso column 6, lines 8-19; column 10, lines 9-17) because this results in a polyethylene/EVOH blend with increased impact strength and melt strength of the resultant layer (Poloso column 10, 19-27). It would therefore be obvious to one of ordinary skill in the art to modify the second layer of Percec in view of Samios, Dow and Hofmeister to include the mVLDP or mLLDP plastomer in an amount of 3-20 wt% as taught by Poloso because this would provide the second layer of Percec in view of Samios, Dow and Hofmeister with the benefit of increased impact and melt strength. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the wt% of plastomer taught by Percec in view of Samios, Dow and Hofmeister in further view of Poloso overlaps with the instantly claimed wt% of plastomer and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Percec in view of Samios, Dow, Hofmeister, and Turner as applied to claim 11, above, and further in view of Breese (US 2008/0178768).
Regarding claim 13
Percec in view of Samios, Dow, Hofmeister, and Turner is silent with respect to the HDPE including octene.
Percec in view of Samios, Dow, Hofmeister, and Turner and Breese are related in the field of polyethylene and EVOH barrier films. Breese teaches that preferred HDPEs include ethylene α-olefin copolymers, such as 1-octene (Breese para [0010]). It would be obvious to one of ordinary skill in the art to utilize octene as suggested by Breese as the HDPE of Percec as 1-octene is suitable for producing films with improved barrier properties.

Claims 19, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Percec (US 5,084,352) in view of Samios et al. “Compatibilization of poly(ethylene-co-vinyl alcohol) (EVOH) and EVOH/HDPE blends with ionomers. Structure and Properties” (previously provided), in view of Dow “Enhancing the Value of Barrier Film Recycle Streams with Dow’s Compatibilizer Technology” (previously provided), in view of Hofmeister et al. (US 2007/0026250), in view of Turner (US 4,752,597) as evidenced by Hussain et al. “Effect of selected residual Ziegler—Natta and metallocene catalysts on the UV-induced degradation of unstabilized ethylene homopolymer films” (attached) and further in view of Turvey et al. (US 2008/0310770).
Regarding claims 19, 23, and 24, Percec teaches a two layer barrier structures for packaging (Percec column 3, lines 28-30) with a first polyolefin layer, which may be wholly the polyolefin (Percec column 3, lines 61-63; column 5, lines 53-61) and a second layer is a blend of ethylene vinyl alcohol (EVOH) barrier and a polyolefin that can be the same as or different from the first polyolefin layer which satisfies the ‘consisting of’ language (Percec column 3, lines 54-66; column 5, lines 53-61; column 6, lines 48-57). The polyolefins useful for both the EVOH Percec column 5, lines 55-61). Thus, Percec teaches a first polymeric layer of a HDPE and a second layer of HDPE coextruded with EVOH (Percec column 5, lines 55-61, abstract). Finally, Percec teaches that film thicknesses are not taught as appropriate optimization of film thicknesses can be readily made by one of ordinary skill in the art depending upon the barrier requirements of the end film (Percec column 9, lines 3-8).
Percec is silent with respect to the presence of an additional ‘compatibilizer’ component in the second polymeric layer present in a 1:1 ratio relative to the EVOH, that the relative thickness of the second layer being at least 51% the total thickness of the laminate, and to the presence of 0.2-40 percent by weight of a catalyst in the second layer, and thus a catalyst used to form the second layer, and to the laminate being part of a packaging container with a degassing valve.
Percec and Samios are related in the field of films utilizing an EVOH barrier layer. Samios teaches blending a hydrophobic polyolefin with an EVOH/ionomer compatibilizer and EVOH to offset EVOH’s moisture absorption which can cause deterioration of the oxygen barrier behavior of the EVOH (Samios Introduction paragraph 1, 4). Samios further teaches that the EVOH/ionomer compatibilizer should be present in the blend in an amount of 10-20 wt% relative to a 1:1 ratio of the EVOH and the polyolefin as this achieves improved tensile elongation (Samios page 3866, Ternary HDPE/EVOH/ionomer blends) as well as full compatibilization where distinct phase boundaries between the HDPE and EVOH essentially disappear (Samios page 3868, morphology). It would be obvious to one of ordinary skill in the art to modify the polyolefin/EVOH second layer of Percec to include an EVOH/ionomer (i.e. 
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the ionomer compatibilizer taught by Percec in view of Samios overlaps with the instantly claimed ionomer amount and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Percec and Dow are related in the field of polyethylene and EVOH blend films. Dow teaches that the utilization of a compatibilizer in an amount of 1:1 relative to the amount of barrier (EVOH) utilized (Dow page 2) yields better adhesion between the polyethylene and the EVOH as well as allows for in-line recycling without sacrificing barrier, optical, or physical properties of the film (Dow page 1). Additionally, Dow teaches that the amount of compatibilizer in a layer is generally 2-15% (Dow, page 2). Further, as Percec in view of Samios and Dow are the same materials in the same relative amounts as claimed, it would be expected to be fully capable of being recycled to the same extent as a #2 HDPE film. It would therefore be obvious to one of ordinary skill in the art to modify the second layer of HDPE and EVOH to include an amount of a compatibilizer in a 1:1 EVOH:Compatibilizer ratio so as to obtain a film which has high adhesion between the EVOH and the PE while maintaining barrier, physical, and optical properties.
Percec in view of Samios and Dow remains silent with respect to the relative thickness of the second layer being at least 51% the total thickness of the laminate, and to the presence of 0.2-
Percec in view of Samios and Dow and Hofmeister are related in the field of polyethylene and EVOH barrier films. Hofmeister teaches that the barrier layer may have a thickness of about or greater than 50% the thickness of the laminate (Hofmeister para 40) to achieve the desired oxygen transmission rate/barrier functionality (Hofmeister para 36). It would have been obvious to one of ordinary skill in the art to select the thickness of the barrier layer to be 50% or more the total thickness of the film because this relationship can be modified to obtain the desired oxygen transmission.
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness of the polymer layers taught by Percec in view of Samios and Dow in further view of Hofmeister overlaps with the instantly claimed relative thickness and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Percec in view of Samios, Dow, and Hofmeister remains silent to the presence of 0.2-40 percent by weight of a catalyst in the second layer, and thus a catalyst used to form the second layer, and to the laminate being part of a packaging container with a degassing valve.
Percec in view of Samios, Dow, and Hofmeister and Turner are related in the field of polyethylene. Turner teaches the polymerization of low, medium, and high density polyethylenes (Turner column 2, lines 30-38) utilizing homogenous metallocene catalysts because metallocene provides for a polymer that has terminal unsaturation (Turner column 2, lines 4-8), and a narrow Turner column 8, lines 9-15). It would be obvious to one of ordinary skill in the art to form the polyethylene of Percec in view of Samios, Dow, and Hofmeister with the metallocene catalytic polymerization of Turner because it would yield a polyethylene with a narrow molecular weight distribution and provide terminal unsaturations.
Hussain teaches that polyethylenes formed by catalytic means, such as Ziegler—Natta and metallocene, will have some amount of residual catalyst present as an integral part of the polymer, and that the amount and type of residual catalyst can affect processing as well as applications and properties of the polymer (Hussain, pg 2289). Hussain provides a sample of metallocene catalyzed polyethylene homopolymer and assays the residual catalyst at an amount of 3456.25 ppm, or about 0.35% (Hussain, pg 2291, Table 1). It therefore follows that the metallocene catalyized polyethylene of Percec in view of Samios, Dow, Hofmeister and Turner would also have residual catalyst present in the final polymer. Further, it would be expected to have an amount of residual catalyst overlapping with the claimed amount. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the amount of residual catalyst present taught by Percec in view of Samios, Dow, Hofmeister, and Turner, and as evidenced by Hussain overlaps with the instantly claimed amount of catalyst present in the polymer layer and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Percec in view of Samios, Dow, Hofmeister, and Turner and Turvey are related in the field of polyethylene packaging films. Turvey teaches forming the polyethylene packaging film into a discreet package, such as a bag (Turvey fig 1A) with a degassing valve which allows air to Turvey para. 74). It would be obvious to one of ordinary skill in the art to modify the packaging film of Percec in view of Samios, Dow, and Hofmeister to be a discreet package with a valve as taught by Turvey because this is a known use for polyethylene packaging films.
Regarding claim 20, Percec in view of Samios, Dow, Hofmeister and Turner and further in view of Turvey teaches a two layer barrier film as above for claim 19. Percec further teaches that the barrier film may be oriented with the EVOH layer facing ‘in’ or ‘out’ as appropriate for the desired barrier behavior of the film (Percec column 8, lines 5-41).

Allowable Subject Matter
Claim 25 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest a polyethylene film which comprises about 5-33% metallocene catalyst in the final film.

Response to Arguments
Applicant's arguments filed 5/6/21 have been fully considered but they are not persuasive. 
Applicant argues on page 6-8 that the combination of references cited does not teach the claimed barrier layer thickness because the Hofmeister reference allegedly does not teach a relative thickness range above 50% for the barrier layer. Applicant further argues that the Examiner has misinterpreted Hofmeister based on paragraph 140 of Hofmeister.
The Examiner respectfully disagrees with both points. Applicant alleges that paragraph 140 of Hofmeister supports their reading that the “at least and/or at most” language from Hofmeister means that the ranges have a hard bottom and a hard top. However, it is noted that the ranges paragraph 140 recites ‘at least 1, 20, or 30 and/or at most 90, 80, or 70,’ and that the range may be read as, for example, ‘at least 15,’ which the Examiner believes to be in line with their reading of the provided ranges in paragraph 40. However, it is further noted that the range cited in paragraph 40 is phrased as “at least about, and/or at most about, any of the following: 1, 3, 5, 7, 10, 13, 15, 20, 25.30, 35, 40, 45, and 50 percent,” and therefore does not fit the proffered pattern of paragraph 140, rather each individual number, from 1 to 50 percent may each independently be read as “at least 1/3/5/50”. Additionally, while the Examiner chose Hofmeisters ‘at least 50%’ for the range utilized in the rejection, any of the ‘at least 1/3/5/50’ etc. ranges would also read upon the claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        8/25/21

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781